Citation Nr: 9905647	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-34 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel




INTRODUCTION

The veteran had verified active military service from 
February 1962 to June 1981, and his DD Form 214 indicates an 
additional one year, three months, and seven days of prior 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The Board remanded this case to 
the RO for further development in May 1997, and the case has 
since been returned to the Board.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Prior to November 7, 1997, the veteran's PTSD is not 
shown to be productive of considerable social and industrial 
impairment.

3.  From November 7, 1996, the veteran's PTSD is not shown to 
be productive occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 
(1998); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

The RO initially granted service connection for PTSD in the 
appealed April 1995 rating decision.  The RO based this grant 
on medical records showing a diagnosis of PTSD and the 
veteran's receipt of the Purple Heart.  A 30 percent 
evaluation was assigned, effective from August 1994.  This 
evaluation has since remained in effect and is at issue in 
this case.

VA therapy records dated from July to October of 1994 
indicate that the veteran participated in a PTSD recovery 
program and benefited from that program.  His subjective 
complaints included sleep disturbances, anger, and 
nightmares.

During his October 1994 VA psychiatric examination, the 
veteran reported sleeping about three to five hours a night 
and having "a lot of anger."  He also described having "to 
walk away from people before he hits anyone" and throwing 
glass across a room.  Upon examination, the veteran's thought 
production continuity was noted to be good, and his speech 
was described as goal directed.  He was alert and oriented 
times four, and his memory was intact times three.  His 
attention, concentration, and relationship to reality were 
noted to be good.  No thought disorder was noted.  Insight 
and judgment were noted to be fair to good.  The veteran was 
not found to be suicidal or homicidal, although he was noted 
to occasionally feel suicidal.  Anger was noted, and his 
volition was noted to be decreased.  The examiner noted that 
the veteran was reliving an in-service gunshot to the stomach 
in nightmares and had made efforts to avoid thoughts 
associated with this trauma.  A decrease in interest in 
activities was noted, and the veteran was described as 
irritable, with outbursts of anger.  The Axis I diagnoses 
were mild PTSD and a history of alcohol dependence in partial 
remission.  A Global Assessment of Functioning (GAF) score of 
55 was assigned for the present time and for the past year.

In a May 1995 statement, the Chief of Chaplain Service from 
the Oklahoma City VA Medical Center (VAMC), a therapist, 
indicated that the veteran suffered from war trauma and that 
his Vietnam experiences had interfered with his life, his 
ability to work and hold jobs, and his acceptance of himself 
to the point that he suffered daily and was very irritable 
and dysfunctional.  The Chief of Chaplain Service concluded 
that the veteran "qualifies for 100% disability related to 
PTSD."

In a June 1995 statement, the veteran's son, a clinical 
psychologist, described the veteran's behavior following his 
active miliary service.  The veteran's son noted that, 
currently, the veteran had a restricted range of emotions and 
anger.  Also, the veteran's son noted that the veteran 
"remains estranged from his environment except on limited 
terms that he controls, as if the environment were still 
hostile and dangerous."

Following the Board's May 1997 remand, the veteran underwent 
a second VA psychiatric examination in June 1998.  During 
this examination, the veteran reported sleep disturbances and 
dreams about being "shot down."  He reported a loss of 
interest in any kind of activities and a depressed feeling.  
The examiner noted that the veteran's thought production and 
continuity were good, and his speech was goal-directed.  He 
was alert and oriented, and his memory was intact.  Also he 
had good attention and concentration, and his relationship to 
reality was good.  He was not suicidal or homicidal, but he 
stated that his mood could "go from good to not good."  His 
affect was anxious and angry, and his appetite was stable.  
The examiner noted the veteran's difficulty with nightmares 
and intrusive thoughts about the time he was shot down in 
Vietnam.  His social and industrial impairment was noted to 
be moderate at the current time.  The Axis I diagnoses were 
PTSD and continuous alcohol dependence.  The examiner 
assigned a GAF score of 60 secondary to PTSD, with an overall 
GAF score of 50.    

In a July 1998 supplement, the VA examiner who examined the 
veteran in June 1998 indicated that the veteran had moderate 
impairment in his capacity for performing substantially 
gainful employment due to PTSD.  This examiner also noted 
that the veteran's social and industrial impairment was mild 
in 1994 and moderate at the current time.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD, formerly set forth in 38 C.F.R. §§ 4.125-4.132 (1996) 
(redesignated as 38 C.F.R. §§ 4.125-4.130 (1998)).  See 61 
Fed. Reg. 52695-52702 (1996).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, in Rhodan v. West, No. 96-1080 
(U.S. Vet. App. Dec. 1, 1998) (Haywood v. West, No. 97-25), 
the United States Court of Veterans Appeals (Court) noted 
that, where compensation is awarded or increased "'pursuant 
to any Act or administrative issue, the effective date of 
such an award or increase ... shall not be earlier than the 
effective date of the Act or administrative issue.'"  Id. at 
4.  See 38 U.S.C.A. § 5110(g) (West 1991).  As such, the 
Court found that this rule prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law.  Accordingly, the revised 
criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998) 
are for application only for the period beginning on November 
7, 1996.

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 30 percent 
disability evaluation for PTSD encompassed definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  In a precedent opinion dated 
in November 9, 1993, the VA General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9, 1993).  Also, under the prior version of Diagnostic Code 
9411, a 50 percent disability evaluation for PTSD encompassed 
situations where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment. 

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998), PTSD which is productive of occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  A 50 percent disability 
evaluation encompasses PTSD manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships. 

The Board has reviewed the evidence of record in this case 
but finds no basis for an evaluation in excess of 30 percent 
for the veteran's PTSD.  His VA examination reports have 
indicated that his social and industrial impairment from PTSD 
is not more than moderate in degree, and his symptoms include 
anger, sleep disturbances, a depressed mood, and a decreased 
interest in activities.  In view of the prior criteria of 
Diagnostic Code 9411, the Board finds that such 
symptomatology results in social and industrial impairment is 
not more than definite in degree.  The Board has also 
considered the revised criteria of Diagnostic Code 9411 for 
the period on and after November 7, 1996, but, while the June 
1998 VA examination report indicates moderate social and 
industrial impairment, there is no indication of such 
symptomatology as a flattened affect, speech abnormalities, 
frequent panic attacks, difficulty in understanding complex 
commands, memory impairment, or impaired judgment or 
thinking.

In reviewing the evidence in this case, the Board has 
considered the May 1995 opinion of the Chief of Chaplain 
Service of the Oklahoma City VAMC, who found that the veteran 
"qualifies for 100% disability related to PTSD."  While the 
Board observes that this is the opinion of a therapist, this 
opinion contains no mention of symptomatology other than a 
notation that the veteran was "very irritable and 
dysfunctional."  By contrast, the two VA examiners who 
examined the veteran, in 1994 and 1998, indicated in their 
reports that they had reviewed his claims file, and the 
reports of those examinations contain detailed descriptions 
of the veteran's PTSD symptomatology.  Accordingly, the Board 
attaches significantly greater weight to the examination 
reports than to the May 1995 statement from the Chief of 
Chaplain Service of the Oklahoma City VAMC.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992) ("[t]he BVA has the duty to 
assess the credibility and weight to be given the 
evidence")); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Overall, the Board has considered all of the evidence of 
record but finds no basis for an evaluation in excess of 30 
percent for the veteran's PTSD under either the prior or the 
revised criteria of Diagnostic Code 9411.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for that benefit.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1998).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for PTSD is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

